 

Exhibit 10.2

 

AGREEMENT REGARDING DEBT AND SERIES H PREFERRED STOCK

 

This Agreement Regarding Debt and Series H Preferred Stock (the “Agreement”), is
made as of October 10, 2019, by and among FTE Networks, Inc., a Nevada
corporation (the “Company”), Fred Sacramone (“Sacramone”) and Brian McMahon
(“McMahon).

 

R E C I T A L S:

 

WHEREAS, the Company has received that certain Proposal For Surrender Of
Collateral And Strict Foreclosure (the “Proposal”), dated as of October 10,
2019, to the Company, and the other parties thereto, from Lateral Juscom Feeder
LLC, a Delaware limited liability company, as the administrative agent (in such
capacity, the “Agent”), and the other lender parties under the Credit Agreement
referenced below.

 

WHEREAS, the Agent, the lenders from time to time party thereto (including their
respective successors and assigns, the “Lenders”) and the Company, Benchmark
Builders, Inc. (as used herein, the term “Benchmark” refers to Benchmark
Builders, Inc. and its successors, including by merger) and Jus-Com, Inc.
(“Jus-Com,” and together with the Company and Benchmark, the “Borrower”) have
entered into that certain Amended and Restated Credit Agreement, dated as of
July 2, 2019 (as amended, restated, supplemented or otherwise modified prior to
the date hereof, the “Credit Agreement”; capitalized terms used but not
otherwise defined herein shall have the meaning ascribed to such terms in the
Credit Agreement), pursuant to which, among other things, (i) the Credit
Agreement amended and restated that certain Credit Agreement dated as of October
28, 2015 (as amended, restated, supplemented or otherwise modified prior to the
Credit Agreement, the “Original Credit Agreement”) and (ii) the Lenders agreed,
subject to the terms and conditions set forth in the Credit Agreement, to make
certain financial accommodations to the Credit Parties;

 

WHEREAS, on or around July 31, 2019, certain judgments in the aggregate amount
of approximately $4.2 million were entered against the Company in favor of six
holders of convertible notes of the Company, and the Company failed to satisfy,
vacate or stay the first such judgment entered within 30 days, thereby
triggering an Event of Default under the Credit Agreement (the “Existing
Default”);

 

WHEREAS, pursuant to the Proposal, and by virtue of the Existing Default, the
Lenders are planning to foreclose on and transfer (i) to Benchmark Holdings LLC
(“Benchmark Holdings”), all of FTE’s (a) equity interests in Benchmark (the
“Benchmark Equity”) and (b) cash on hand at the Company in excess of specified
levels, as more particularly provided in the Proposal (“FTE Cash” and, together
with the Benchmark Equity, the “Benchmark Subject Collateral”) and (ii) to
Lateral Builders LLC (“Lateral Holdings” and, together with Benchmark Holdings,
the “Foreclosing Lenders”), all of the Credit Parties’ interests in certain
commercial tort litigation claims, fraud claims, and insurance claims as
specified in the Proposal (the “Lateral Subject Collateral” and, together with
the Benchmark Subject Collateral, the “Subject Collateral”), in each case free
and clear of all liens, claims, interests and encumbrances to the full extent
provided under applicable law, in full satisfaction of the Obligations, pursuant
to Article 9-620 of the UCC, as adopted in the State of New York (the “New York
UCC”);

 



   

 

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

Section 1. RECITALS Incorporated. The recitals and prefatory phrases and
paragraphs set forth above are hereby incorporated in full, and made a part of,
this Agreement.

 

Section 2. treatment of indebtedness

 

2.1. Acknowledgment of Obligations. The parties hereto acknowledge, confirm and
agree that as of the close of business on October 9, 2019, the Company is
indebted to Sacramone and McMahon in the amounts set forth below:

 

Amended Sacramone Note: $1,030,000

 

  

Principal and

Interest

  Benchmark Seller Notes  46,982,640  McMahon A   9,498,140  Sacramone A 
 4,749,070  McMahon B   21,823,620  Sacramone B   10,911,810 



 

2.2. Partial Discharge and Release.

 

(a) Subject to Section 2.3, Sacramone, solely in his individual capacity and
subject to the consummation of the Proposal in accordance with the terms therein
pursuant to which, among other things, the Lenders shall have acquired 100% of
the ownership of the Benchmark Subject Collateral free and clear of all liens
(the “Proposal Effectiveness”), absolutely and unconditionally releases and
forever discharges the Company and its affiliates from all obligations
represented by the Amended Sacramone Note payable to Sacramone identified in
Section 2.1 above, and the Company and its affiliates shall have no further
obligations to Sacramone arising out of said Amended Sacramone Note.

 

(b) Subject to Section 2.3, McMahon, solely in his individual capacity and
subject to the Proposal Effectiveness, absolutely and unconditionally releases
and forever discharges the Company and its affiliates from $ 18,982,640 in the
aggregate of the indebtedness represented by the Amended Series B Benchmark
Notes held by McMahon identified in Section 2.1 above, and the Company and its
affiliates shall have no further obligations to McMahon arising out of such
amount owed under such Amended Series B Benchmark Notes.

 

2.3. Contingent Retention of Indebtedness

 

(a) The balance of the amounts owed to Sacramone and McMahon pursuant to the
Amended Series A Benchmark Notes and the Amended Series B Benchmark Notes that
were not released and discharged pursuant to Section 2.2, amounting in the
aggregate to Twenty Eight Million Dollars ($28,000,000) (collectively, the
“Remaining Indebtedness”) shall remain the obligations of the Company, and shall
not be discharged and released pursuant to this Agreement, except as otherwise
provided in Section 2.3(c) below. Until discharged or paid, the Remaining
Indebtedness shall continue to accrue interest and other fees and charges as
provided therein, and shall otherwise remain in full force and effect.

 



   

 

 

(b) Sacramone and McMahon agree to forbear from exercising any remedies against
the Company and its affiliates in connection with the Remaining Indebtedness
until December 31, 2019.

 

(c) Sacramone and McMahon agree that the Remaining Indebtedness will
automatically, without the need for further action on the part of the Company or
any other person, be absolutely and unconditionally released and forever
discharged effective December 31, 2019 (the “Termination Date”) unless both of
the following conditions are satisfied on or before the Termination Date: (1) on
or before November 10, 2019 , the Company enters into a business combination
transaction that enables the Company’s common stock to remain listed on the NYSE
American stock exchange or the Company’s common stock is then listed on any
other U.S. national securities exchange; and (2) such business combination
transaction is consummated on or before December 31, 2019 (a business
combination transaction satisfying both such conditions being herein referred to
as a “Qualified Business Combination”).

 

Section 3. Series H Preferred Stock

 

3.1. Repurchase Right.

 

(a) Each of Sacramone and McMahon agrees that, if a Qualified Business
Combination has not yet occurred before the Termination Date, then from the
Termination Date until 180 days thereafter (the “Exercise Period”), the Company
or its assignee will repurchase all the shares of Series H Preferred Stock
(“Series H Shares”) that he owns, at a purchase price of One Dollar ($1.00) per
share. With respect to each Series H Share subject to repurchase pursuant to
this Section 3.1, the Company (or its assignee) may exercise its repurchase
right by delivery of written notice to the holder of such Series H Share at any
time during the Exercise Period (which notice may be delivered by certified
mail, overnight delivery, telecopier or e-mail), which notice shall contain an
irrevocable offer to purchase the Series H Shares. All the rights of the holder
of any such Series H Shares, other than the right to receive payment for such
Series H Shares, will terminate as of the date of delivery by the Company of the
written notice described in this paragraph (“Notice Date”).

 

(b) If Sacramone or McMahon becomes obligated to transfer Series H Shares to the
Company or its assignee pursuant to this Section 3.1, he agrees to endorse in
blank the certificates evidencing the Series H Shares to be sold and deliver
those certificates to the Company or its assignee within five business days of
the Notice Date, and the Company shall contemporaneously deliver the purchase
price for such Series H Shares. Upon such delivery, full right, title and
interest in such Series H Shares will pass to the Company or its assignee. If a
holder of Series H Shares fails to deliver those shares in accordance with the
terms of this Section 3.1, the Company or its assignee may, at its option, in
addition to all other remedies it may have, either (i) send to that holder the
purchase price for such Series H Shares, as herein specified, or (ii) deposit
such amount with a trustee or escrow agent for the benefit of that holder for
release upon delivery of Series H Shares in accordance with the terms of this
Agreement. Thereupon, the Company or its assignee, upon written notice to the
holder, will (x) cancel on its books the certificate or certificates
representing the Series H Shares required to be transferred, and (y) issue, in
lieu thereof, in the name of the Company (or its assignee) a new certificate or
certificates representing such Series H Shares.

 



   

 

 

Section 4. Miscellaneous

 

4.1. Further Assurances. The parties hereto shall execute and deliver such
additional documents and take such further action as may be necessary or
desirable to effectuate the provisions and purposes of this Agreement.

 

4.2. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of each of the parties hereto and their respective successors and
assigns.

 

4.3. Reviewed by Attorneys. Each party has been afforded an opportunity to
discuss this Agreement with, and have this Agreement reviewed by, such attorneys
and other persons as such party may wish, and has entered into this Agreement
and executed and delivered all documents in connection herewith, of its own free
will and accord and without threat, duress or other coercion of any kind by any
Person. The parties hereto acknowledge and agree that this Agreement shall not
be construed more favorably in favor of one than the other based upon which
party drafted the same, it being acknowledged that all parties hereto
contributed substantially to the negotiation and preparation of this Agreement
and any other documents executed pursuant hereto or in connection herewith.

 

4.4. Final Agreement. This Agreement represents the final agreement between the
parties hereto with respect to its subject matter and may not be contradicted by
evidence of prior or contemporaneous oral agreements among the parties. There
are no oral agreements between the parties hereto with respect to the subject
matter of this Agreement.

 

4.5. Governing Law and Jurisdiction.

 

(a) Governing Law. The laws of the State of New York shall govern all matters
arising out of, in connection with or relating to this Agreement and all
transactions and agreements contemplated hereby, including its validity,
interpretation, construction, performance and enforcement (including any claims
sounding in contract or tort law arising out of the subject matter hereof and
any determinations with respect to post-judgment interest).

 

(b) Submission to Jurisdiction. Any legal action or proceeding with respect to
this Agreement shall be brought exclusively in the courts of the State of New
York located in the City of New York, Borough of Manhattan, or of the United
States of America sitting in the Southern District of New York and each party
hereto hereby accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts. The parties hereto
irrevocably waive any objection, including an objection to the laying of venue
or based on the grounds of forum non conveniens, that any of them may now or
hereafter have to the brining of any such action or proceeding in such
jurisdictions.

 

4.6. Headings. The captions and headings of this Agreement are for convenience
of reference only and shall not affect the interpretation of this Agreement.

 

4.7. Counterparts. This Agreement may be executed in any number of counterparts,
but all of such counterparts shall together constitute but one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or electronic mail shall be effective as delivery of a
manually executed counterpart hereof.

 

[Signature Pages Follow]

 



   

 

 

IN WITNESS WHEREOF, this Agreement is executed and delivered as of the day and
year first above written.

 



  FTE NETWORKS, INC.       By:

/s/ Maria Fernandez

  Name: Maria Fernandez   Title: Corporate Secretary



 

  /s/ Fred Sacramone   FRED SACRAMONE        /s/ Brian McMahon   BRIAN MCMAHON



 

Signature Page to Agreement Regarding Debt

and Series H Preferred Stock

 





   

 

